Name: Commission Regulation (EC) No 847/2007 of 18 July 2007 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  information and information processing;  demography and population;  business classification;  communications
 Date Published: nan

 19.7.2007 EN Official Journal of the European Union L 187/5 COMMISSION REGULATION (EC) No 847/2007 of 18 July 2007 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (1), and in particular Articles 8 thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of Community statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004 implementing measures are necessary to determine the data to be supplied for preparation of the statistics defined in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of Community statistics on the information society as laid down in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 143, 30.4.2004, p. 49. Regulation as amended by Regulation (EC) No 1893/2006 (OJ L 393, 30.12.2006, p. 1). (2) OJ L 181, 28.6.1989, p. 47. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2008, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  ICT systems and their usage in enterprises;  Use of Internet and other electronic networks by enterprises;  e-Commerce and e-Business processes; (b) The following enterprise characteristics shall be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  Computer usage Characteristics to be collected for enterprises that use computers:  (Optional) Percentage of persons employed using computers at least once a week  Use of an internal computer network (e.g. LAN)  Use of an internal homepage (intranet)  Use of extranet  Use of dedicated applications for employees to access human resources services (e.g. see open job positions, request annual leave, view or download payslips, or other services)  (Optional) Degree of improvement through ICT projects: reorganisation and simplification of work routines  (Optional) Degree of improvement through ICT projects: release of resources  (Optional) Degree of improvement through ICT projects: higher earnings for the enterprise  (Optional) Degree of improvement through ICT projects: development of new products and services Characteristics to be collected for enterprises that use an internal computer network (e.g. LAN):  Use of wireless access to the internal computer network (e.g. LAN) Characteristics to be collected for enterprises that use an intranet:  (Optional) Use of intranet for sharing: general policy or strategy of the enterprise  (Optional) Use of intranet for sharing: internal company newsletters or daily news  (Optional) Use of intranet for sharing: day-to-day/working documents (e.g. for meeting)  (Optional) Use of intranet for sharing: manuals, guides or training material  (Optional) Use of intranet for sharing: product or services catalogues Use of Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  Access to Internet Characteristics to be collected for enterprises that have access to Internet:  Percentage of persons employed using computers connected to the World Wide Web at least once a week  Internet connection: traditional modem or ISDN  Internet connection: DSL  Internet connection: other fixed Internet connection  Internet connection: mobile connection  Internet usage as consumer for banking and financial services  Internet usage as consumer for training and education  Internet usage for interaction with public authorities, in the previous calendar year  Use of website Characteristics to be collected for enterprises that interacted with public authorities via Internet, in the previous calendar year:  Internet usage for obtaining information from public authorities' websites, in the previous calendar year  Internet usage for obtaining forms from public authorities' websites, in the previous calendar year  Internet usage for returning filled in forms to public authorities, in the previous calendar year  Internet usage for treating an administrative procedure completely electronically without the need for additional paper work, in the previous calendar year  Internet usage for submitting a proposal in an electronic tender system (public e-procurement), in the previous calendar year Characteristics to be collected for enterprises that have a website:  Provision of the following facility: product catalogues or price lists  Provision of the following facility: possibility for visitors to customise or design products  Provision of the following facility: online ordering or reservation or booking facility  Provision of the following facility: online payment  Provision of the following facility: personalised content for regular/repeated visitors  Provision of the following facility: advertisement of open job positions or online job application E-commerce and e-business processes Characteristics to be collected for enterprises that use computers:  Use of automated data exchange (ADE) defined as the exchange of messages (e.g. orders, invoices, payment transactions or description of goods) via the internet or other computer networks in an agreed format which allows its automatic processing (e.g. XML, EDIFACT etc.) without the individual message being manually typed  Electronic share of supply chain management information with customers or suppliers  Share electronically and automatically relevant information about sales orders received (either electronically or not) with the management of inventory levels  Share electronically and automatically relevant information about sales orders received (either electronically or not) with the accounting  Share electronically and automatically relevant information about sales orders received (either electronically or not) with the production or services management  Share electronically and automatically relevant information about sales orders received (either electronically or not) with the distribution management  Share electronically and automatically relevant information about purchases orders sent (either electronically or not) with the management of inventory levels  Share electronically and automatically relevant information about purchases orders sent (either electronically or not) with the accounting  Use of ERP software package to share information on sales and/or purchases with other internal functional areas (for example, finance, planning, marketing, etc.)  Use of any software application for managing information about clients (so called CRM) to capture, store and make available to other business functions the information about its clients  Use of any software application for managing information about clients (so called CRM) to make analysis of the information about clients for marketing purposes (setting prices, make sales promotion, choose distribution channels, etc.)  Use of free or open source operating systems, such as Linux (i.e. with its source code available, no copyright cost, and the possibility to modify and/or (re)distribute it)  Use of digital signature in any message sent, i.e. using encryption methods that assure the authenticity and integrity of the message (uniquely linked to and capable of identifying the signatory and where any subsequent change to the message is detectable) Characteristics to be collected for enterprises that use automated data exchange:  Use of ADE for: sending orders to suppliers  Use of ADE for: receiving e-invoices  Use of ADE for: receiving orders from customers  Use of ADE for: sending e-invoices  Use of ADE for: sending or receiving product information  Use of ADE for: sending or receiving transport documents  Use of ADE for: sending payment instructions to financial institutions  Use of ADE for: sending or receiving data to/from public authorities  (Optional) Use of ADE format: EDIFACT or similar standards  (Optional) Use of ADE format: XML based standards  (Optional) Use of ADE format: proprietary standards agreed between the enterprise and other organisations Characteristics to be collected for enterprises that use computers and do not use automated data exchange:  (Optional) Barriers to ADE: no interest in using automated data exchange due to lack of relevance for the business  (Optional) Barriers to ADE: lack of expertise in-house for its implementation  (Optional) Barriers to ADE: return on the investment too low or not clear  (Optional) Barriers to ADE: lack of software solutions appropriate for the specific sector/size of the enterprise  (Optional) Barriers to ADE: difficulty with agreeing common standards with business partners  (Optional) Barriers to ADE: uncertainty of the legal status of the messages exchanged Characteristics to be collected for enterprises that share supply chain management information with customers or suppliers:  Exchange of information with suppliers on inventory levels, production plans or demand forecasts  (Optional) Exchange of information with suppliers on demand forecasts  (Optional) Exchange of information with suppliers on inventory levels  (Optional) Exchange of information with suppliers on production plans  Exchange of information with suppliers on progress of deliveries  Exchange of information with customers on inventory levels, production plans or demand forecasts  (Optional) Exchange of information with customers on demand forecasts  (Optional) Exchange of information with customers on inventory levels  (Optional) Exchange of information with customers on production plans  Exchange of information with customers on progress of deliveries  Exchange of information with suppliers or customers via websites  Exchange of information with suppliers or customers via automated data exchange Characteristics to be collected for enterprises that use computers, and not classified in Section J of NACE Rev. 1.1:  Have received orders for products or services via computer networks, in the previous calendar year  Have sent orders for products or services via computer networks, in the previous calendar year Characteristics to be collected for enterprises that have received orders via computer networks, and not classified in Section J of NACE Rev. 1.1:  Percentage of total turnover that resulted from orders received via computer networks, in the previous calendar year  (Optional) Percentage of e-commerce sales resulting from orders received via websites, in the previous calendar year  (Optional) Percentage of e-commerce sales resulting from orders received via automated data exchange over the internet, in the previous calendar year  (Optional) Percentage of e-commerce sales resulting from orders received via automated data exchange over other computer networks, in the previous calendar year  Use of secure protocols (SSL/TLS) in receiving Internet orders Characteristics to be collected for enterprises that have sent orders via computer networks, and not classified in Section J of NACE Rev. 1.1:  Percentage of total purchases value resulting from orders placed via computer networks, in percentage classes, in the previous calendar year ( [0;1[, [1;5[, [5;10[, [10;25[, [25;100] ) 2. COVERAGE The characteristics defined in heading 1(b) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, of the following enterprise size and with the following geographic scope. (a) Economic activity: enterprises classified in the following categories of NACE-Rev. 1.1: NACE category Description Section D Manufacturing Section F Construction Section G Wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods Groups 55.1 and 55.2 Hotels and Camping sites and other provision of short-stay accommodation Section I Transport, storage and communication Class 65.12 Other monetary intermediation Class 65.22 Other credit granting Class 66.01 Life Insurance Class 66.03 Non-Life Insurance Section K Real estate, renting and business activities Groups 92.1 and 92.2 Motion picture and video activities and Radio and television activities Enterprises classified in the following categories of NACE-Rev. 1.1 are to be covered optionally: NACE category Description Section E Electricity, gas and water supply Groups 55.3, 55.4 and 55.5 Restaurants, Bars and Canteens and catering Groups 92.3 to 92.7 inclusive Recreational, cultural and sporting activities, except Motion picture and video activities and Radio and television activities Division 93 Other service activities Classes 67.12, 67.13, 67.2 Activities auxiliary to financial intermediation, except Administration of financial markets (b) Enterprise size: enterprises with 10 or more persons employed; enterprises with less than 10 persons employed are to be covered optionally; (c) Geographic scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is the year 2007 for the characteristics which refer to the previous calendar year. The reference period is January 2008 for the other characteristics. 4. BREAKDOWNS The subjects and their characteristics listed in heading 1(b) of this Annex shall be provided separately for the following breakdowns. (a) Economic activity breakdown: according to the following NACE Rev. 1.1 aggregates. (The characteristics are to be provided for Division 22 optionally.) NACE aggregation DA + DB + DC + DD + DE DF + DG + DH DI + DJ DK + DL + DM + DN 40+41 (optional) 45 50 51 52 55.1 + 55.2 55.3+55.4+55.5 (optional) 60 + 61 + 62 + 63 64 65.12 + 65.22 66.01 + 66.03 72 70 + 71 + 73 + 74 92.1 + 92.2 92.3 to 92.7 (optional) 93 (optional) 22 (optional) 67.12+67.13+67.2 (optional) (b) Size class breakdown: data shall be broken down by the following size classes of the number of persons employed. Size class Less than 10 persons employed (optional) Less than five persons employed (optional) Five to nine persons employed (optional) 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed (c) Geographic breakdown: data shall be broken down by the following regional groups. Regional group Convergence regions (including phasing-out regions) Regional competitiveness and employment regions (including phasing-in regions) 5. PERIODICITY The data shall be provided once for the year 2008. 6. DEADLINES (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 5 October 2008. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format shall follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2008. The metadata shall follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2008. The quality report shall follow the report template provided by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2008, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  access to and use of ICT systems by individuals and/or in households,  use of Internet for different purposes by individuals and/or in households,  (optional) ICT competence,  barriers to use of ICT and the Internet. (b) The following characteristics shall be collected: Access to and use of ICT systems by individuals and/or in households Characteristics to be collected for all households:  access at home to a computer,  access at home to the Internet, regardless of whether it is used. Characteristics to be collected for households with access to the Internet at home:  devices used to access the Internet at home: desktop computer,  devices used to access the Internet at home: portable computer (laptop),  devices used to access the Internet at home: other mobile devices,  (optional) devices used to access the Internet at home: via Internet-enabled mobile phone,  (optional) devices used to access the Internet at home: via handheld computer,  devices used to access the Internet at home: TV set with specific Internet device,  devices used to access the Internet at home: games console,  devices used to access the Internet at home: unknown,  type of connection used to access the Internet at home: modem or ISDN,  type of connection used to access the Internet at home: DSL (e.g. ADSL, SHDSL, etc.),  type of connection used to access the Internet at home: other broadband connection (e.g. cable, UMTS, etc.),  type of connection used to access the Internet at home: mobile phone over narrowband (GPRS, etc.). Characteristics to be collected for all individuals:  most recent computer use (within the last three months; between three months and a year ago; more than one year ago; never used a computer),  use of a mobile phone. Characteristics to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of computer use in the last three months: at home,  location of computer use in the last three months: at place of work (other than home),  location of computer use in the last three months: at place of education,  location of computer use in the last three months: at another person's home,  location of computer use in the last three months: at other places (e.g. public library, hotel, airport, internet cafÃ ©, etc.). Characteristics to be collected for individuals having used a mobile phone:  mobile phone usage in the last three months for private purposes for sending photographs or video clips,  mobile phone usage in the last three months for private purposes for uploading photographs or video clips from your phones to websites,  mobile phone usage in the last three months for private purposes for receiving subscription-paid information services (for example news, weather forecast, sports results etc.),  mobile phone usage in the last three months for private purposes for browsing the Internet,  mobile phone usage in the last three months for private purposes for reading e-mails,  mobile phone usage in the last three months for private purposes for downloading and/or watching TV or video,  mobile phone usage in the last three months for private purposes for paying for goods or services (instead of cash or credit card),  mobile phone usage in the last three months for private purposes for personal navigation (for finding location or address), use of location-aware services (e.g. to receive nearby travel, shopping, event information),  use of pre-payment,  use of post-payment. Characteristics to be collected for individuals having used a mobile phone and post-payment:  (optional) payment of flat rate for Internet access via your mobile phone. Use of Internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent Internet use (within the last three months; between three months and a year ago; more than one year ago; never used the Internet). Characteristics to be collected for individuals having already used the Internet:  most recent Internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered). Characteristics to be collected for individuals having used the Internet in the last three months:  average frequency of Internet use in the last three months (everyday or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of Internet use in the last three months: at home,  location of Internet use in the last three months: at place of work (other than home),  location of Internet use in the last three months: at place of education,  location of Internet use in the last three months: at another persons home,  location of Internet use in the last three months: at other places,  (optional) location of Internet use in the last three months: public library,  (optional) location of Internet use in the last three months: post office,  (optional) location of Internet use in the last three months: public office, town hall or government agency,  (optional) location of Internet use in the last three months: community or voluntary organisation,  (optional) location of Internet use in the last three months: Internet cafÃ ©,  (optional) location of Internet use in the last three months: hotspot (at hotels, airports, public places etc.),  use of mobile devices to access the Internet: mobile phone via GPRS,  use of mobile devices to access the Internet: mobile phone via UMTS (3G),  use of mobile devices to access the Internet: handheld computer (palmtop, PDA),  use of mobile devices to access the Internet: portable computer (laptop) via wireless connection away from home or work,  Internet usage in the last three months for private purposes for sending and/or receiving e-mail,  Internet usage in the last three months for private purposes for finding information about goods and services,  Internet usage in the last three months for private purposes for using services related to travel and accommodation,  Internet usage in the last three months for private purposes for downloading software (other than games software),  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines,  Internet usage in the last three months for private purposes for looking for a job or sending a job application,  Internet usage in the last three months for private purposes for seeking health related information,  Internet usage in the last three months for private purposes for Internet banking,  (optional) Internet usage in the last three months for private purposes for selling goods or services, e.g. via auctions,  Internet usage in the last three months for private purposes for looking for information about education, training or course offers,  Internet usage in the last three months for private purposes for doing an online course (in any subject),  Internet usage in the last three months for private purposes for consulting the Internet with the purpose of learning,  Internet usage in the last three months for private purposes for obtaining information from public authorities websites,  Internet usage in the last 12 months for private purposes for obtaining information from public authorities websites,  Internet usage in the last three months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last 12 months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last three months for private purposes for sending filled in forms to public authorities,  Internet usage in the last 12 months for private purposes for sending filled in forms to public authorities,  Internet usage in the last three months for private purposes for telephoning over the Internet,  Internet usage in the last three months for private purposes for video calls (via webcam) over the Internet,  Internet usage in the last three months for private purposes for posting messages to chat sites, newsgroups or on-line discussion forum,  Internet usage in the last three months for private purposes for use of instant messaging (real time communication with others by typed text),  Internet usage in the last three months for private purposes for reading weblogs or blogs,  Internet usage in the last three months for private purposes for creating or maintaining own weblog or blog,  Internet usage in the last three months for private purposes for listening to web radios and/or watching web television,  Internet usage in the last three months for private purposes for downloading and/or listening to music (other than via web radio),  Internet usage in the last three months for private purposes for downloading and/or watching movies, short films or video files (other than via web TV),  Internet usage in the last three months for private purposes for using peer-to-peer file sharing for exchanging movies, music, video files,  Internet usage in the last three months for private purposes for using podcast service to automatically receive audio or video files of interest,  Internet usage in the last three months for private purposes for downloading computer or video games or their updates,  Internet usage in the last three months for private purposes for playing networked games with others,  Internet usage in the last three months for private purposes for uploading self-created content (text, images, photos, videos, music etc.) to any website to be shared,  Internet usage in the last three months for private purposes for using browser based news feeds (e.g. RSS) for reading new content on websites,  payment for online audiovisual content in the last three months,  Internet usage for reading of online news replaced reading of printed news, newspapers, magazines (very much; to some extent; not at all),  Internet usage for downloading music files replaced buying a CD (very much; to some extent; not at all),  Internet usage for downloading films and videos replaced buying/renting a DVD (very much; to some extent; not at all),  Internet usage for listening to web radio replaced listening to normal radio (very much; to some extent; not at all),  Internet usage for online contacts replaced personal contacts with public services and administrations (very much; to some extent; not at all). Characteristics to be collected for individuals having used the Internet in the last three months for private purposes for reading or downloading online news, newspapers or news magazines:  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines the individual subscribed to in order to receive them regularly. Characteristics to be collected for individuals having used the Internet in the last three months for private purposes for telephoning over the Internet and/or video calls (via webcam) over the Internet:  replacement of mobile phone calls by Internet calls (very much; to some extent; not at all),  replacement of use of fixed telephone line (not linked to Internet) by Internet calls (very much; to some extent; not at all),  replacement of use of e-mails by Internet calls (very much; to some extent; not at all),  no effect on other communication means by Internet calls. Characteristics to be collected for individuals having used the Internet in the last three months for downloading and/or listening to music and/or downloading and/or watching movies, short films or video files and/or using peer-to-peer file sharing for exchanging movies, music, video files and/or using podcast service to automatically receive audio or video files of interest:  average frequency of downloading music and/or films in the last three months (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month; not applicable (only listened to music and/or watched films). Characteristics to be collected for individuals having not paid for online audiovisual content in the last three months:  would pay if there was a lack of free available content,  would pay if there was right to share legally protected content,  would pay if more convenient payment methods were available,  would pay if prices were more advantageous,  would pay if paid content had better quality than free services,  would pay if there was a wider range of choices and/or content was more easily available,  would pay for none of the above, but other (e.g. to support artists work, etc.),  would not be willing to pay, nothing would make willingness to pay. Characteristics to be collected for individuals having used the Internet for Internet commerce activities for private use in the last 12 months:  Internet usage for ordering food or groceries in the last 12 months,  Internet usage for ordering household goods in the last 12 months,  Internet usage for ordering films or music in the last 12 months (to be reported separately: whether delivered online),  Internet usage for ordering books, magazines, newspapers or e-learning material in the last 12 months (to be reported separately: whether delivered online),  Internet usage for ordering clothes or sports goods in the last 12 months,  Internet usage for ordering computer software and upgrades in the last 12 months (to be reported separately: whether delivered online),  Internet usage for ordering computer hardware in the last 12 months,  Internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  Internet usage for purchasing shares, financial services or insurances in the last 12 months,  Internet usage for ordering travel or holiday accommodation in the last 12 months,  Internet usage for ordering tickets for events in the last 12 months,  Internet usage for ordering lotteries or betting in the last 12 months,  Internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months: country of origin of sellers is not known. ICT competence Characteristics to be collected for individuals having ever used a computer:  (optional) most recent training course of at least three hours on any aspect of computer use (within the last three months; between three months and a year ago; between one and three years ago; more than three years ago; never taken one). Barriers to use of ICT and the Internet Characteristics to be collected for households without access to the Internet at home:  reason for not having access to the Internet at home: have access to Internet elsewhere,  reason for not having access to the Internet at home: do not want Internet (because content harmful, etc.),  reason for not having access to the Internet at home: do not need Internet (because not useful, not interesting, etc.),  reason for not having access to the Internet at home: equipment costs too high,  reason for not having access to the Internet at home: access costs too high (telephone, etc.),  reason for not having access to the Internet at home: lack of skills,  reason for not having access to the Internet at home: privacy or security concerns,  reason for not having access to the Internet at home: physical disability,  reason for not having access to the Internet at home: none of the above, but other. 2. COVERAGE (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are the individuals aged 16 to 74. (c) The geographical scope shall cover households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for the statistics to be collected is the first quarter of 2008. 4. BREAKDOWNS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics shall be collected:  region of residence (to be collected according to NUTS1 classification of regions),  (optional) region of residence according to NUTS2 classification,  geographical location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions (including phasing-in regions),  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in thinly populated areas,  type of household: number of members in the household (to be collected separately: number of children under 16),  households net monthly income (to be collected as a value or using quartiles). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics shall be collected:  region of residence (to be collected according to NUTS1 classification of regions),  (optional) region of residence according to NUTS2 classification,  geographical location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions (including phasing-in regions),  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in thinly populated areas,  gender: male; female,  age (to be collected as value or using age groups): under 16 (optional); 16 to 24; 25 to 34; 35 to 44; 45 to 54; 55 to 64; 65 to 74; over 74 (optional),  highest completed level of education according to the International Standard Classification of Educational Levels (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6),  employment situation: employee or self-employed including family workers; unemployed; students not in the labour force; other not in the labour force,  occupation according to the International Standard Classification of Occupations (ISCO-88/ISCO-08): manual workers, non-manual workers; ICT workers, non-ICT workers. 5. PERIODICITY  The data shall be provided once for the year 2008. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The aggregate data, where necessary flagged for confidentiality or unreliability, referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 5 October 2008. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format shall follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2008. The metadata shall follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(4) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2008. The quality report shall follow the report template provided by Eurostat.